Name: 83/202/EEC: Commission Decision of 18 April 1983 authorizing the French Republic to apply intra-Community surveillance to imports of woven fabrics of cotton and T-shirts, originating in Turkey, which have been put into free circulation in the Community (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-04-28

 Avis juridique important|31983D020283/202/EEC: Commission Decision of 18 April 1983 authorizing the French Republic to apply intra-Community surveillance to imports of woven fabrics of cotton and T-shirts, originating in Turkey, which have been put into free circulation in the Community (Only the French text is authentic) Official Journal L 112 , 28/04/1983 P. 0031 - 0032*****COMMISSION DECISION of 18 April 1983 authorizing the French Republic to apply intra-Community surveillance to imports of woven fabrics of cotton and T-shirts, originating in Turkey, which have been put into free circulation in the Community (Only the French text is authentic) (83/202/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 1 and 2 thereof, Whereas, in accordance with Article 1 of Council Regulation (EEC) No 1842/71 of 21 June 1971 on safeguard measures provided for in the Association Agreement between the European Economic Community and Turkey (2), the Commission, by Regulation (EEC) No 539/83 of 7 March 1983 (3), introduced protective measures in respect of imports into the Community of woven fabrics of cotton (category 2) and of T-shirts (category 4), originating in Turkey; Whereas such safeguard measures were authorized because of the massive and rapid increase of the imports concerned into the Community and because of the resulting damage to Community producers; Whereas, under such protective measures, imports into the Community of woven fabrics of cotton and T-shirts, originating in Turkey, have been limited for the period from 9 March to 15 July 1983 to Community quotas of 1 200 tonnes and 3 600 000 pieces respectively; Whereas the differences in market conditions within the Community and the particular sensitivity of the branch concerned of Community industry have been taken into account in allocating the abovementioned Community quotas between the Member States; whereas the quota shares allocated to France amount to 180 tonnes for woven fabrics of cotton and to 360 000 pieces for T-shirts; Whereas the still existing disparities between the conditions governing the importation of the products in question into the different Member States are susceptible to provoke deflections of trade; Whereas, in order to detect rapidly deflections of trade which could aggravate or give rise to economic difficulties in the sector concerned, the French Government, on 25 March 1983, requested the Commission under Article 2 of Decision 80/47/EEC for authorization to apply prior intra-Community surveillance to imports of woven fabrics of cotton and T-shirts originating in Turkey and in free circulation in the other Member States; Whereas the Commission examined whether the imports concerned could be made subject to intra-Community surveillance measures under Article 2 of Decision 80/47/EEC; Whereas this examination has shown that there is a risk of deflections of trade occurring via the other Member States, thus jeopardizing the objectives aimed at by the abovementioned safeguard measures and aggravating or prolonging the economic difficulties of the industry concerned; Whereas, in view of the official application of a safeguard clause and because of the exceptional circumstances, it is necessary to authorize France to apply intra-Community surveillance to imports of products from categories 2 and 4 originating in Turkey and put into free circulation in the other Member States until the expiry of abovementioned Regulation (EEC) No 539/83, HAS ADOPTED THIS DECISION: Article 1 The French Republic is authorized to introduce until 15 July 1983, and in accordance with Decision 80/47/EEC, intra-Community surveillance of imports of the textile products of categories 2 and 4 listed in the Annex hereto, originating in Turkey and put into free circulation in the other Member States. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 18 April 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 192, 26. 8. 1971, p. 14. (3) OJ No L 63, 9. 3. 1983, p. 15. ANNEX 1.2.3.4 // // // // // Cate- gory // CCT heading No // NIMEXE code (1983) // Description // // // // // // // // // 2 // 55.09 // 55.09-03; 04; 05; 06; 07; 08; 09; 10; 11; 12; 13; 14; 15; 16; 17; 19; 21; 29; 32; 34; 35; 37; 38; 39; 41; 49; 51; 52; 53; 54; 55; 56; 57; 59; 61; 63; 64; 65; 66; 67; 68; 69; 70; 71; 73; 75; 76; 77; 78; 79; 80; 81; 82; 83; 84; 85; 87; 88; 89; 90; 91; 92; 93; 98; 99 // Other woven fabrics of cotton: Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics // // // // // 4 // 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) // 60.04-19; 20; 22; 23; 24; 26; 41; 50; 58; 71; 79; 89 // Under garments, knitted or crocheted, not elastic or rubberized: Shirts, T-shirts, lightweight fine-knit roll, polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres; T-shirts and lightweight fine-knit roll, polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments // // // //